Case 1:21-cr-00175-TJK Document 110-4 Filed 07/06/21 Page 1 of 24
Case 1:21-cr-00175-TJK Document 110-4 Filed 07/06/21 Page 2 of 24
Case 1:21-cr-00175-TJK Document 110-4 Filed 07/06/21 Page 3 of 24
Case 1:21-cr-00175-TJK Document 110-4 Filed 07/06/21 Page 4 of 24
Case 1:21-cr-00175-TJK Document 110-4 Filed 07/06/21 Page 5 of 24
Case 1:21-cr-00175-TJK Document 110-4 Filed 07/06/21 Page 6 of 24
Case 1:21-cr-00175-TJK Document 110-4 Filed 07/06/21 Page 7 of 24
Case 1:21-cr-00175-TJK Document 110-4 Filed 07/06/21 Page 8 of 24
Case 1:21-cr-00175-TJK Document 110-4 Filed 07/06/21 Page 9 of 24
Case 1:21-cr-00175-TJK
          REDACTED Document 110-4 Filed 07/06/21 Page 10 of 24




                                         USAO_NORDEAN (21-CR-175)_00000631
                                                                             210
             REDACTED Document 110-4 Filed 07/06/21 Page 11 of 24
Case 1:21-cr-00175-TJK




                                           USAO_NORDEAN (21-CR-175)_00000632
                                                                               211
          REDACTED Document 110-4 Filed 07/06/21 Page 12 of 24
Case 1:21-cr-00175-TJK




         REDACTED




                                         USAO_NORDEAN (21-CR-175)_00000633
                                                                             212
        REDACTED
Case 1:21-cr-00175-TJK Document 110-4 Filed 07/06/21 Page 13 of 24




                                            USAO_NORDEAN (21-CR-175)_00000634
                                                                                213
Case 1:21-cr-00175-TJK
          REDACTED Document 110-4 Filed 07/06/21 Page 14 of 24




                                         USAO_NORDEAN (21-CR-175)_00000635
                                                                             214
             REDACTEDDocument 110-4 Filed 07/06/21 Page 15 of 24
Case 1:21-cr-00175-TJK




                                          USAO_NORDEAN (21-CR-175)_00000636
                                                                              215
Case 1:21-cr-00175-TJK Document 110-4 Filed 07/06/21 Page 16 of 24
Case 1:21-cr-00175-TJK Document 110-4 Filed 07/06/21 Page 17 of 24
Case 1:21-cr-00175-TJK Document 110-4 Filed 07/06/21 Page 18 of 24
Case 1:21-cr-00175-TJK Document 110-4 Filed 07/06/21 Page 19 of 24
Case 1:21-cr-00175-TJK
              REDACTEDDocument 110-4 Filed 07/06/21 Page 20 of 24




                                           USAO_NORDEAN (21-CR-175)_00000641
                                                                               220
Case 1:21-cr-00175-TJK Document 110-4 Filed 07/06/21 Page 21 of 24
Case 1:21-cr-00175-TJK Document 110-4 Filed 07/06/21 Page 22 of 24
Case 1:21-cr-00175-TJK Document 110-4 Filed 07/06/21 Page 23 of 24
Case 1:21-cr-00175-TJK Document 110-4 Filed 07/06/21 Page 24 of 24
